DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 11/18/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/18/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 7-9, 12, and 28-29.
Applicant’s amendment left claims 2-5, 10-11, 13-14, and30-33 as originally filed or previously presented.
Claims 6 and 15-27 are cancelled.
Claims 1-5, 7-14, and 28-33 filed 11/18/2021 are the current claims hereby under examination. 

Claim Objections – Withdrawn and New
Claims 1, 9, and 29 are objected to because of the following informalities:  
In claim 1, please change “the frequency” to “frequency” or “a frequency”
In claim 9, please change “detected tones are within 10% of the frequency” to “detected tones are within 10% of a frequency” 
In claim 9, please change “the quality control procedure is passed” to read “the first quality control procedure is passed”
In claim 9, please change “the quality control fails” to read “the first quality control procedure fails”
In claim 9, please change “within 25% of the frequency of the sound signature” to read “within 25% of a frequency of the sound signature.”
In claim 9, please change “detected sounds are greater than 25% of the frequency” to read “detected sounds are greater than 25% of the frequency of the sound signal” since there are two “frequencies” recited in claim 9.
In claim 29, please change “if said detected sound is within 25% of the frequency” to read “if said detected sound is within 25% of a frequency”
In claim 29, please change “the flow of fluid through said artery of interest” to read “a flow of fluid through said artery of interest”
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 8, filed 11/18/2021, with respect to the claim objections have been fully considered and are persuasive. The applicant has amended the claims to address the informalities indicated. The previous claim objections have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 28 invokes of 35 U.S.C. 112(f) by reciting “attachment means for securing said disposably piezo assembly to an assembly base.” 
In [0063] of the specification filed 12/13/2018, “the attachment means being a magnet, one-half of a quarter turn locking mechanism; a groove, a pin, or threading.” In [0198], threaded fasteners 134 and 133, though adhesives, snap fits, or plastic welding can be utilized for securing means. In [0215], “the attachment means 16 may be a quarter thread, pin and recess. Alternative is a paired threaded fastener, a set of magnets, threaded fasteners having an opening in one end and threads in the other.”

Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amended claim 7 reads “wherein in step (b), if the sensing element is repositioned if the detected sounds.” It is unclear if there is a missing “then” limitations or if the first “if” is a typo and was meant to be deleted. For the purpose of examination the limitation will be interpreted as “wherein in step (b), the sensing element is repositioned if the detected sounds.”
Claim 8 is dependent upon claim 7 and likewise rejected. 

Response to Arguments
Applicant’s arguments, see page 8, filed 11/18/2021, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive. The applicant has amended the claims to address the indefiniteness issues. The rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Maintained and Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1) and in view of Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Sandler (US 20040249293 A1).
Regarding Claim 1, Kaskoun discloses a method for measuring sound from vortices in the carotid artery ([0103], a pulse sensing detachable sensor pod may need to be positioned at a location where a pulse can be observed, such as over a vein or in the vicinity of the heart) comprising:
b. performing a second quality control procedure on at least two sensing elements ([0105], the detachable sensor pods may be configured with a mechanism for determining whether a proper placement has been achieved.), wherein said second quality control procedure is performed by detecting blood flow through the desired location and comparing said detected sounds to a pre-determined sound signature ([0106], For example, in order for the position to be considered proper or “successful,” the sensor signal may need to be at a threshold level or exhibiting a characteristic pattern associated with the desired physical or physiological parameter); and 
[0108], When detachable sensor pod has been successfully placed on the body, the detachable sensor pod's sensor begins sensing or measuring its physical or physiological parameter in block 515).
However, Kaskoun does not explicitly disclose performing a first quality control procedure on at least two sensing elements, wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said predetermined set of tones, wherein the sensing elements are replaced if the comparison between said detected tones and said pre-determined tones has a variance of more than 10% relative to the frequency; and wherein said second quality control procedure is performed by detecting blood flow through the carotid artery; and that the sounds are generated by the vortices in the carotid artery for at least 30 seconds.  
Fredelake teaches a method in the analogous art of determining proper functionality of acoustic sensors ([0013], Systems and methods for detecting degradation of a microphone included in an auditory prosthesis system) comprising performing a first quality control procedure on at least two sensing elements ([0036], sound processor 104 may determine that a quality level of microphone 102 is at or above an acceptable level), wherein the sensing elements are replaced ([0055], In this manner, a user (e.g., the patient, a clinician, etc.) may be made aware of the degraded microphone 102 and take one or more actions to address the quality level of microphone 102 (e.g., by cleaning, replacing, adjusting, and/or otherwise doing something to microphone 102 to increase the quality level of microphone 102)) if the comparison between said detected tones and said pre-determined tones has a variance ([0042], comparator 308 may determine a difference between the signal characteristic value and the reference signal characteristic value 310 (e.g., by subtracting one value from another, determining a ratio of one value to another, etc.)) of more than a threshold relative to the frequency ([0044], reference signal characteristic value 310 may include a spectral shape value (frequency element) representative of a spectral shape of the reference signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper placement of sensors as taught by Kaskoun to further include detecting proper function of acoustic sensors as taught by Fredelake to allow a user to address the issue of a degraded microphone (Fredelake [0055]). One of ordinary skill in the art would recognize that applying the known technique of determining sensor functionality as taught by Fredelake to the system of determining proper sensor placement as taught by Kaskoun would yield only the predictable result of validating the sensed data based on both the position and the sensor itself. 
As a note, Fredelake does not explicitly teach the limitation wherein the threshold for variance is 10%, Fredelake teaches that if the difference between the sensed value and the reference value is above an arbitrary threshold, then the sensors are replaced. 
Fredelake does not explicitly teach that the first quality control procedure includes playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said predetermined set of tones; and wherein said second quality control procedure is performed by detecting blood flow through the carotid artery; and that the sounds are generated by the vortices in the carotid artery for at least 30 seconds.  
Voix teaches a method of determining proper functionality of an acoustic sensor (Abstract, method and apparatus for objectively assessing acoustical performance) comprising, playing a predetermined set of tones within a base unit ([0100], apparatus 10 typically includes a controller unit 22 operatively connected to a broadband reference sound source 24 used in [0136], calibrating the sound measurement device 28 by measuring a reference sound level with the sound measurement device 28 when being submitted to a sound source 24 and when being located in a close relationship relative thereto) wherein said at least two sensing elements ([0142], steps b) and c) are simultaneously performed using first 28 and second 30 sound measurement devices) detect said set of tones and [0146], assessing validity of the first and second sound levels by determining coherence there between preferably within a predetermined frequency range). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper functionality of an acoustic sensor as taught by Fredelake to include comparing a sensed sound to a played reference sound as taught by Voix to ensure proper functioning for accurate measurements (Voix [0150]).
However, Voix does not explicitly teach wherein said second quality control procedure is performed by detecting blood flow through the carotid artery; and that the sounds are generated by the vortices in the carotid artery for at least 30 seconds.  
Sandler teaches a method of assessing vascular characteristics ([0002], methods that use the acoustic characteristics of vascular blood flow to assess vascular conditions) wherein the region of interest is the carotid artery ([0033], used to detect compromise (e.g., an occlusion or stenosis) within one or more of the carotid arteries) and comprises the step of detect sounds generated by the vortices in the carotid artery for at least 30 seconds ([0069], To establish baseline acoustic characteristics, block 400 acquires and digitizes a first set of acoustic signals from a plurality of skin surface locations using acoustic sensors in manners similar or identical to those described above in connection with blocks 100 and 102 (FIG. 3). The acquisition time employed at block 400 may be, for example, between ten and thirty seconds, or any other suitable time period). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring a general area including a pulse as disclosed by Kaskoun to include specifically monitoring the carotid artery as taught by Sandler to enable medical professionals to take measures to prevent a stroke (Sandler [0033]).

[0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Range after filtering is 75-2000 Hz).  

Regarding Claim 3, Sandler further teaches wherein a further step (d) comprises eliminating sounds from the carotid artery that are outside of the range of 40 Hz and 3000 Hz ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Frequencies of 0-75 and 2000+ have been eliminated).  

Regarding Claim 4, Sandler further teaches generating a power spectral density graph of the sounds from step (d) ([0068], the power spectral density was calculated using an FFT with Hanning windowing to provide a resolution of about 16 Hz. The mean spectral densities were then calculated for pre and post angioplasty states by averaging the data from each 125 ms acquisition segment. The dominant frequency was then found by determining the frequency having the highest power level within the mean spectral density function). 

[0036], sensors 31-33).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1), Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Sandler (US 20040249293 A1) as applied to claim 1 above, and in further view of Baker (US 20080221414 A1).
Regarding Claim 7, modified Kaskoun teaches the method of claim 1 as described above. 
However, modified Kaskoun does not explicitly teach wherein in step b, the sensing element is repositioned if the detected sounds compared to the predetermined sound signature have a variance of more than 25% relative to frequency.  Kaskoun suggests that the sensing elements are repositioned if they do not detect a characteristic pattern ([0106], in order for the position to be considered proper or "successful," the sensor signal may need to be at a threshold level or exhibiting a characteristic pattern associated with the desired physical or physiological parameter. And in [0107], a clinician may continue to reposition the detachable sensor pod until a successful placement indication is displayed)
Baker teaches a method of determining placement of a sensor on the body (Abstract, method is provided for determining contact of a sensor with a patient's tissue) wherein the sensing element is repositioned if the detected sounds compared to the predetermined sound signature have a variance of more than 25% ([0052], in various respective embodiments, if the intensity of the reflected light at the exemplary water-opaque wavelength is more than 20%, 40%, or 50% greater than the intensity of the reflected light at sufficient sensor contact, the sensor 12 is determined to have poor contact with the patient's tissue) relative to frequency (the intensity of the light for a given frequency is therefore relative to the frequency and [0053], If the sensor is determined not to be in good contact with the patient's tissue…the operator may attempt to reattach or reposition the sensor (block 74) to achieve suitable sensor contact). It would have been obvious before the effective filing date of the claimed invention to modify the acceptable threshold disclosed by Kaskoun for determining the proper placement of the Baker [0007]).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler (US 20040249293 A1) and in view of Kaskoun (US 20150150505 A1), Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Baker (US 20080221414 A1).
Regarding Claim 9, Sandler discloses a method for measuring vortices produced in the carotid artery due to plaque accumulation in the artery ([0002], methods that use the acoustic characteristics of vascular blood flow to assess vascular conditions) comprising:
c. detecting sounds generated by sounds from vortices in the carotid artery for at least 30 seconds ([0069], To establish baseline acoustic characteristics, block 400 acquires and digitizes a first set of acoustic signals from a plurality of skin surface locations using acoustic sensors in manners similar or identical to those described above in connection with blocks 100 and 102 (FIG. 3). The acquisition time employed at block 400 may be, for example, between ten and thirty seconds, or any other suitable time period).
However, Sandler does not explicitly disclose performing a first quality control procedure on at least two sensing elements, wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones forming detected tones and wherein said detected tones are compared to said predetermined set of tones, wherein said detected tones are not within 10% of the frequency, the quality control fails, the replace of one or more sensing elements is required; and wherein if said detected tones are within 10% of the frequency, the quality control procedure is passed; and performing a second quality control procedure on at least two sensing elements, wherein said second quality control procedure is performed by detecting sounds generated by blood flow through the carotid artery; wherein said at 
Kaskoun teaches a method for measuring sound from a pulse producing region ([0103], a pulse sensing detachable sensor pod may need to be positioned at a location where a pulse can be observed, such as over a vein or in the vicinity of the heart) comprising: performing a second quality control procedure on at least two sensing elements ([0105], the detachable sensor pods may be configured with a mechanism for determining whether a proper placement has been achieved.), wherein said second quality control procedure is performed by detecting sounds generated by blood flow through the skin ([0106], For example, in order for the position to be considered proper or “successful,” the sensor signal may need to be at a threshold level or exhibiting a characteristic pattern associated with the desired physical or physiological parameter); wherein said at least two sensing elements detect said sounds generated by blood flow (the signal sensed above when placed over a pulse sensing region would be sound generated by blood flow. See [0103]), and said detected sounds are compared to a previously recorded sound signature ([0106], characteristic pattern associated with the desired…parameter), indicating an appropriate position for the one or more sensing or repositioning the one or more of the sensing elements ([0107], when the sensor pod controller determines that it has been properly positioned on the body (i.e., determination block 513="Yes"), an indication of successful placement may be displayed in block 514. As described above, such an indication may be visual, audible, or a combination of visual and audible indications. As long as that indication of successful placement is not displayed (i.e., determination block 513="No"), a clinician may continue to reposition the detachable sensor pod until a successful placement indication is displayed, such as the sensor pod indication turning green). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting sound from the carotid artery as disclosed by Sandler to include determining if the sensors are placed properly by comparing a sensed sound to a predetermine sound signature as taught by Kaskoun to facilitate proper placement of the sensor in an appropriate sensing location (Kaskoun [0105]). One of ordinary skill in the art would recognize that applying the known technique of determining a proper sensor placement as taught by Kaskoun to the sensing method disclosed by Sandler would yield only the predictable result of increasing the accuracy of the system.  
Fredelake teaches a method in the analogous art of determining proper functionality of acoustic sensors ([0013], Systems and methods for detecting degradation of a microphone included in an auditory prosthesis system) comprising performing a first quality control procedure on at least two sensing elements ([0036], sound processor 104 may determine that a quality level of microphone 102 is at or above an acceptable level), wherein if said detected tones are within a threshold, the quality control procedure is passed ([0046]-[0047], For example, comparator 308 may determine a difference between the signal characteristic value and the reference signal characteristic value 310…Conversely, sound processor 104 may determine that the output 312 does not meet the threshold condition if output 312 is within an acceptable range of values. The broadest reasonable interpretation of a difference between the characteristic value and the reference signal being below a threshold contains the case where the signals are equal and thus, within 10%), wherein the sensing element is replaced ([0055], In this manner, a user (e.g., the patient, a clinician, etc.) may be made aware of the degraded microphone 102 and take one or more actions to address the quality level of microphone 102 (e.g., by cleaning, replacing, adjusting, and/or otherwise doing something to microphone 102 to increase the quality level of microphone 102)) if the comparison between said detected tones and said pre-determined tones has a variance ([0042], comparator 308 may determine a difference between the signal characteristic value and the reference signal characteristic value 310 (e.g., by subtracting one value from another, determining a ratio of one value to another, etc.)) of more than a threshold relative to the frequency ([0044], reference signal characteristic value 310 may include a spectral shape value (frequency element) representative of a spectral shape of the reference signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper placement of sensors as taught by Kaskoun to further include detecting proper function of acoustic sensors as taught by Fredelake to allow a user to address the issue of a degraded sensor (Fredelake [0055]). One of ordinary skill in the art would recognize that applying the known technique of determining sensor functionality as taught by Fredelake to the system of determining proper sensor placement as taught by Kaskoun would yield only the predictable result of validating the sensed data based on both the position and the sensor itself. 
As a note, Fredelake does not explicitly teach the limitations for the specific thresholds. Fredelake teaches that if the difference between the sensed value and the reference value is above an arbitrary threshold, then the sensors are replaced. 
Voix teaches a method of determining proper functionality of an acoustic sensor (Abstract, method and apparatus for objectively assessing acoustical performance) comprising, playing a predetermined set of tones within a base unit ([0100], apparatus 10 typically includes a controller unit 22 operatively connected to a broadband reference sound source 24 used in [0136], calibrating the sound measurement device 28 by measuring a reference sound level with the sound measurement device 28 when being submitted to a sound source 24 and when being located in a close relationship relative thereto) wherein said at least two sensing elements ([0142], steps b) and c) are simultaneously performed using first 28 and second 30 sound measurement devices) detect said set of tones and wherein said detected tones are compared to said predetermined set of tones ([0146], assessing validity of the first and second sound levels by determining coherence there between preferably within a predetermined frequency range). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper functionality of an acoustic sensor as taught by Fredelake to include comparing a sensed sound to a played reference sound as taught by Voix to ensure proper functioning for accurate measurements (Voix [0150]).
Baker teaches a method of determining placement of a sensor on the body (Abstract, method is provided for determining contact of a sensor with a patient's tissue) wherein if the detected sounds compared to the predetermined sound signature have a variance of more than 25% ([0052], in various respective embodiments, if the intensity of the reflected light at the exemplary water-opaque wavelength is more than 20%, 40%, or 50% greater than the intensity of the reflected light at sufficient sensor contact, the sensor 12 is determined to have poor contact with the patient's tissue) relative to frequency (the intensity of the light for a given frequency is therefore relative to the frequency), then the sensing elements need to be repositioned ([0053], If the sensor is determined not to be in good contact with the patient's tissue…the operator may attempt to reattach or reposition the sensor (block 74) to achieve suitable sensor contact). It would have been obvious before the effective filing date of the claimed invention to modify the acceptable threshold disclosed by Kaskoun for determining the proper placement of the sensor to be more than 25% as taught by Baker to avoid inaccurate indication of the patient’s condition due to incorrect sensor placement (Baker [0007]).

Regarding Claim 10, Sandler further discloses three sensor pods ([0047], sensors 31-33), wherein in step (c), detection of sounds generated by sounds from the vortices in the carotid artery are detected simultaneously by the sensor pods ([0047], block 100 may acquire signals from one or more of the sensors 31-33 for a period of time sufficient to capture vascular sounds or vibrations that are generated during one or more cardiac cycles).  

Regarding Claim 11, Sandler further discloses wherein the sounds detected are between 20 Hz and 3000 Hz ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Thus, sounds detected are between 75 and 3000 Hz).  

Regarding Claim 12, Sandler further discloses down sampling the detected sounds from step (b) from analog to digital at a sampling rate of 20KHz ([0049], Block 102 converts the analog signals acquired by block 100 into digital data or information using, for example, the A/D converter 36 shown in FIG. 2. Typically, but not necessarily, the analog data is digitized at a sampling rate of 8192 Hz. However, other sampling rates may be used to achieve any desired frequency resolution. It would be obvious for one of ordinary skill to select the sampling rate of 20kHz as it would be a mere design choice meant to optimize the desired frequency resolution); and 
f. removing sounds from the digital outside of the 40 Hz to 3000 Hz range ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Thus, sounds outside 75-3000 Hz are discarded).  

[0068], After digitization at 8192 Hz, the power spectral density was calculated) and detecting peaks in said plot ([0068], The dominant frequency was then found by determining the frequency having the highest power level within the mean spectral density function).  

Regarding Claim 14, Sandler further discloses determining percent stenosis from the peaks in said plot by calculating (1-fI/f2)x100 ([0075]-[0076], Block 410 then calculates the true root-mean-square (tRMS) of the spectral difference (without subtracting the mean spectral difference) for a given frequency range (e.g., 200-500 Hz). Block 410 also calculates the tRMS of the envelope and dominant frequency differences. The values calculated or generated at blocks 406, 408 and 410 are generated or calculated for each sensor. In the example of FIG. 13, a change in a vascular structure (e.g., a percent change in a blood vessel diameter, PDC) may be estimated by block 412 using the equation PDC=10+2.4*tRMS for each sensor and each acoustic characteristic for each sensor).   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1), Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Sandler (US 20040249293 A1) as applied to claim 1 above, and in further view of Bakema (US 20120232427 A1) and Spiegel (US 20170340306 A1).
Regarding Claim 28, modified Kaskoun teaches the method of claim 1 as described above. 
However, modified Kaskoun does not teach a base and at least one sensor pod; said base comprising a processor and a speaker, capable of playing a predetermined sound through said speaker;  said sensor pod comprising a circular piezo cap comprising a top and a bottom and an inner face and an outer face, with an opening between the top and bottom with the opening larger at the top than the opening at the bottom; a flange positioned on the inner face of the opening; a piezo having a top, a 
Bakema teaches a device for detecting stenosis in the arterial circulatory system ([0003], an infrasonic sensor, sensor pad and sensor array for holding a plurality of sensors in a set configuration…sensed information can be used to detect the level of stenosis, occlusion or aneurysm, if any, of arteries and other related diagnosis of a living organism) comprising:
 a base ([0105], sensor array 90) and at least one sensor pod ([0105], three sensor pods 32);
said sensor pod ([0095], sensor pod 32) comprising a circular piezo cap ([0093], first housing portion 34) comprising a top (In Fig. 7, the bottom is the opposite side from the surface marked 46 which mates with lower housing 36) and a bottom (top is the surface containing circular face 46 with a central opening 48 in [0093] and fig. 7)  and an inner face (inner face is formed by circumferential outer side wall 52 which can be clipped, screwed or otherwise attached to the second housing portion 36 in [0093]) and an outer face ([0092], a circular face 46), with an opening ([0093], chamber for holding the piezoelectric element 40 and pad 10) between the top and bottom with the opening larger at the top than the opening at the bottom (In Fig. 7, the opening of circular face, through which pad 10 extends is smaller than the opening where the upper and lower housing portions mate); 
a flange ([0095], O-rings 44 and 42) positioned on the inner face of the opening (“the inner face of the opening” is being interpreted as the face closer to the attaching means and the O-ring 44 is located in the chamber closer to the swivel connector 38); 
a piezo (See Fig. 9, piezoelectric element 40 in [0090]) having a top ([0090], first or upper side of the plate), a bottom (A plate as described above inherently has a bottom face opposite to the “first or upper side of the plate”), and a perimeter support ([0100], a thin ring 78 of ceramic material can be provided at the edge); 
said piezo disposed of within said opening (See Fig. 7, Piezo 40 is located within the chamber between 34 and 36), with the bottom of the perimeter support engaged to an adhered to said flange (See Fig. 12, piezo 40 is secured to the O-Rings 42 and 44 by residing in a channel 70 and being sandwiched between the two Rings); 
a printed circuit board ([0095], PCB assembly 64) having a ring shape (Circular outer edge of PCB 64 shown in Fig. 9 is a ring shape) and an outer diameter to fit within the opening and engaged to the bottom of said flange ([0095], two screws 62 are aligned with holes in a PCB assembly 64 positioned below the lower O-ring 44. Located within the chamber formed by 44 and 32); and 
on said inner face (See Fig. 7, Swivel connector 38 is located on the lower housing 32 which forms the inner face on the upper housing 34) one-half of an attachment means ([0095], swivel ball or connector 38 at the lowest point) for securing said disposably piezo assembly to an assembly base ([0107], the sensor pods 32 are preferably connected to the array 90 via the swivel ball connector 38 discussed herein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method taught by modified Kaskoun to the sensor array taught by Bakema since the device of Bakema is designed to be a passive test that is non-emitting, non-invasive, and is configured so that anyone can conduct the test without requiring certification (Bakema [0010]).
Speigel teaches a sensor array for determining stenosis ([0003], sensor, pad and/or array can be utilized, for example, for non-invasive sensing and recording of blood flow and other related signals at very low hertz levels. The sensed information can be used to detect the level of stenosis, occlusion or aneurysm, if any, of arteries and other related diagnosis of a living organism) where a base ([0042], housing 42) comprises a processor ([0046], Held within the sensor housing 42 is a printed circuit board 50) and a speaker ([0046], a sensor vibration actuator 54), capable of playing a predetermined sound through said speaker ([0051], vibration actuator 54 induces vibration into the sensor housing 42 that is then coupled to the patient abdomen 16 via flange 40. The vibration signal propagates between sensors from the emitting sensor to the receiving sensor and appears as a narrow band waveform as shown in FIG. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base unit taught by Bakema to include a speaker and processor as taught by Spiegel to provide usage assurance for multiple sensor system as taught by Spiegel ([0052], ensure that usage assurance is enabled for both sensors).

Claims 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler (US 20040249293 A1) and in view of Voix (US 20050123146 A1), Fredelake (US 20160158546 A1), and Kaskoun (US 20150150505 A1). 
Regarding Claim 29, Sandler discloses a method for detecting stenosis of the arterial circulatory system ([0002], apparatus and methods that use the acoustic characteristics of vascular blood flow to assess vascular conditions) comprising: 
placing said sensor element on an artery of interest ([0047], Before block 100, the sensors must be placed as shown in Fig. 2 to be used); 
detecting the flow of fluid through said artery of interest ([0047], Block 100 acquires analog electrical signals from one or more of the sensors 31-33); 
plotting a Power Spectral Density Plot ([0068], After digitization at 8192 Hz, the power spectral density was calculated using an FFT with Hanning windowing to provide a resolution of about 16 Hz); 
calculating stenosis based on (1-fI/f2)x100 ([0075]-[0076], Block 410 then calculates the true root-mean-square (tRMS) of the spectral difference (without subtracting the mean spectral difference) for a given frequency range (e.g., 200-500 Hz). Block 410 also calculates the tRMS of the envelope and dominant frequency differences. The values calculated or generated at blocks 406, 408 and 410 are generated or calculated for each sensor. In the example of FIG. 13, a change in a vascular structure (e.g., a percent change in a blood vessel diameter, PDC) may be estimated by block 412 using the equation PDC=10+2.4*tRMS for each sensor and each acoustic characteristic for each sensor).
However, Sandler does not explicitly disclose performing a self-diagnosis quality control procedure on a sensor element by playing a predetermined sound signature from a speaker; detecting said pre-determined sound signature with said sensor element; comparing said detected sound signature to said pre-determined sound signature; proceeding to a second quality control procedure if said detected sound is within 25% of the frequency of the pre-determined sound signature or replacing said sensor element if said detected sound is more than 25% from the frequency of the pre-determined sound signature; detecting a frequency of between 60 and 260 Hz to confirm proper position of said sensing element; moving said sensing element to a different position if a frequency between 60 and 260 Hz is not detected; upon detecting said frequency between 60 and 260 Hz, capturing data from said sensing element.
Voix teaches performing a self-diagnosis quality control procedure on a sensor element by playing a predetermined sound signature from a speaker ([0037], Said Sound measurement device… being Submitted to a reference Sound Source); 
detecting said pre-determined sound signature with said sensor element ([0037], measuring a reference Sound level with Said Sound measurement device); and
comparing said detected sound signature to said pre-determined sound signature ([0038], assessing validity of Said reference Sound level by determining that Said reference Sound level is within a predetermined Sound level amplitude range. The signature in this case being the amplitude). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sandler to include comparing a sensed sound to a played Voix [0150]). 
Fredelake teaches a method  comprising proceeding to a second quality control procedure if said detected sound is within 25% of the frequency of the pre-determined sound signature (not required by “or”) or replacing ([0055], In this manner, a user (e.g., the patient, a clinician, etc.) may be made aware of the degraded microphone 102 and take one or more actions to address the quality level of microphone 102 (e.g., replacing to increase the quality level of microphone 102)) said sensor element (microphone 102) if said detected sound is more than a threshold from the frequency of the pre-determined sound signature ([0036], (e.g., if the difference is greater than a predetermined threshold), sound processor 104 may determine that the quality level of microphone 102 is below the acceptable level. In response, sound processor 104 may perform one or more predetermined actions associated with the quality level of the microphone (the action described in [0055] is replacing the sensor). From [0044] the reference signal characteristic value 310 may include a spectral shape value (frequency element) representative of a spectral shape of the reference signal. This combination shows that a difference in the Spectral shape (a frequency characteristic) greater than some arbitrary threshold requires replacement of the sensor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper placement of sensors as taught by Kaskoun to further include detecting proper function of acoustic sensors as taught by Fredelake to allow a user to address the issue of a degraded microphone (Fredelake [0055]). One of ordinary skill in the art would recognize that setting the threshold taught by Fredelake to be 25% would be a mere design choice that would be obvious to make to optimize performance of the quality control.  
Kaskoun teaches a method comprising detecting a frequency to confirm proper position of said sensing element ([0106], in order for the position to be considered proper or "successful," the sensor signal may need to be…exhibiting a characteristic pattern associated with the desired physical or physiological parameter); moving said sensing element to a different position if a frequency is not detected ([0107], As long as that indication of successful placement is not displayed (i.e., determination block 513="No"), a clinician may continue to reposition the detachable sensor pod until a successful placement indication is displayed); upon detecting said frequency, capturing data from said sensing element ([0108], When detachable sensor pod has been successfully placed on the body, the detachable sensor pod's sensor begins sensing or measuring its physical or physiological parameter in block 515). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sandler to include determining proper placement of the sensors as taught by Kaskoun. Proper placement of sensors increases the accuracy of the recorded results. While Kaskoun does not explicitly teach that the frequency is between 60 and 240, Sandler discloses that stenosis is mostly found in the middle frequency range (e.g., 150-600 Hz) ([0101]). It would have been obvious to one having ordinary skill in the art to set the characteristic pattern needed to determine proper placement as taught by Kaskoun to be the middle frequency range taught by Sandler as such a frequency range would most successful at recording stenosis (Sandler [0101]). 

Regarding Claim 30, Sandler further discloses performing a wavelet analysis after capturing data from said sensing element ([0050], Additionally, other data analysis techniques or algorithms such as autoregressive modeling or wavelets may be used instead of or in addition to FFTs to transform the digitized analog data into frequency domain or spectral information).

Regarding Claim 33, Sandler further disclose wherein the calculation of stenosis is a binary calculation of greater than or less than 50% ([0096], Block 620 compares XC to a threshold value XC1 (typically about 30-50%) and indicates stenosis if XC is greater than the threshold).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler (US 20040249293 A1), (US 20050123146 A1), Fredelake (US 20160158546 A1), and Kaskoun (US 20150150505 A1) as applied to claim 30 above and in further view of Wikipedia (“Spectral density estimation”). 
Regarding Claims 31 and 32, Sandler discloses calculating power spectral density. However, Sandler does not disclose the exact methods used for the calculation. Wikipedia teaches that the Burg’s method and the Welch’s are functionally equivalent calculating methods used to estimate the power spectral density after data is in the frequency domain, which the wavelet analysis as taught by Sandler accomplishes. One of ordinary skill in the art would recognize that applying one or both of the functionally equivalent power spectral density estimators to the method of Sandler would be a mere design choice and would yield equivalent results.



Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
The applicant argues, in regards to claim 1, that:
Kaskoun does not teach placement adjacent to an artery and that Paragraph [0103] specifically omits the phrase "artery" and recites only those of a "vein or in the vicinity of the heart." Therefore, it would not be possible for Kaskoun to even begin to teach the second step of the claim, which requires detection of blood flow through the carotid artery.
The cited paragraph of Kaskoun teaches that a pulse sensing detachable sensor pod may need to be positioned at a location where a pulse can be observed. It should be obvious that a pulse can be 
Furthermore, Kaskoun would not have any interest in the predetermined tones related to the flow through the carotid artery, as Kaskoun is not interested in such blood flow. And therefore, the proposed combination with Fredelake is misplaced.
Paragraph [0103] of Kaskoun suggest the device to be a pulse sensing device. A pulse would be blood flow. It is unclear from the applicant’s rationale how the combination would be misplaced. The examiner has explained how the two references are related and how/why they would be combined to achieve the claimed invention as described above.  
Furthermore, the teaching of Fredelake is not the same as the claimed invention. In the present claim, the sound is played and detected wherein the detected sound is then compared back to the sound signal in step (a), or in step (b) wherein the sound is detected from the carotid artery. Fredelake does not perform the step of playing a tone from a base unit and comparing that sound to the detected sound, which is received by the microphone. Therefore, the step (a) process of Fredelake is not teaching the same protocol or process as the claimed invention.
The examiner has not argues that Fredelake teaches performing the step of playing a tone from a base unit. The examiner introduced Fredelake to teach comparing a played set of sounds to the sounds detected in speakers to determine if the quality of the sensors is degrading, which is the same as the method performed in the first quality control procedure. The examiner has not argued that Fredelake teaches any limitation in the second control procedure in regards to claim 1. 
Therefore, the combination of Kaskoun with Fredelake does not provide a prima facie case of obviousness as it does not create the claimed invention.

Voix is not testing the function of the microphone nor of the placement of a device. Instead, Voix is determining and detecting the quality of an in-ear plug to ensure that the plug is properly sealed to prevent noise intrusion into the ear (i.e., specialized ear protection). Therefore, the alleged teaching does not compare sound to determine either function or placement; instead, it is reliant upon determining whether an appropriate seal was indicated. 
The examiner disagrees in that Voix does not test the function of a microphone. Voix teaches comparing a detected sound to the reference to determine proper function.  The examiner would argues that determining a proper seal is equivalent to determining proper function. 
Voix does not teach the claim limitation because it does not make the comparison between the played sound and the detected sound. It instead compares the detected sound from microphone 1 to microphone 2 to ensure a quality seal between the two microphones. Thus, the combined references of Kaskoun with Fredelake in view of Voix do not teach either the first or second quality control procedure of the claimed invention.
The examiner disagrees. Voix teaches a method in the analogous art of determining proper microphone function that includes a calibration step of comparing reference sounds to the measured sound levels as described in [0143] of Voix.
Sandler does not teach anything but a step of detection at a body part for 30 seconds. Nothing in Sandler would be considered by a person of ordinary skill in the art to be sufficient motivation to be combined with and then modify the modified combination of Kaskoun, Fredelake, and Voix from their teachings as to how to perform their various 

In regards to claim 7, the applicant argues:
Baker is not toward a variance of a sound being compared to a predetermined sound signature. Indeed, Baker is detecting light spread based upon the sensor being improperly positioned (away from the skin). Nothing in Baker is detecting a predetermined sound signature from the carotid artery. Instead, Baker looks at either a light spread or a different wavelength being presented and received through the body. None of these teach or suggest the predetermined sound signature being compared to the received signature at the position of the device.
The examiner has not argued that Baker is directed to determining the variance in a sound signature from the carotid artery. The examiner has introduced Baker to teach that a variation of a certain percent from an expected signal is indicative of poor sensor functionality.

In regards to claims 9-14, the applicant argues:
Fredelake does not teach the limitation as it relates to detecting sounds from a base unit.
The examiner has not argued that Fredelake teaches the base unit, but that Voix teaches the base unit. 
 

The reliance upon Bakema for teaching of a base for playing a tone is misplaced. The further reliance on Spiegel does not remedy the deficiency of the combined references with Bakema, and thus Applicant respectfully submits that claim 28 is allowable in view of the combined references
The examiner has not argued that Bakema teaches a base for playing a tone, but that Speigel does. The combination as described above includes motivation to combine the references to arrive at the claimed invention.

In regards to claim 29-33, the applicant argues:
As addressed above, the combined references of Voix, Fredelake, and Kaskoun do not teach the claimed limitations of claim 1, nor do they teach the claimed limitations of claim 29.
The examiner disagrees. The rejections present above, in combination, teach the methods and devices of the claims as currently constructed. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art relied upon in the previous rejections and those discovered during search and consideration of the claims fails to teach or reasonably suggest repeating a first quality control procedure as described in claim 1 after a variance in a second quality control procedure is greater than a threshold. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791